                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JAMES SINGLETARY,

             Plaintiff,

v.                                       Case No:   2:19-cv-115-FtM-32MRM

LIBERTY CONSHOR LLC,

             Defendant.


                                      ORDER

      This FLSA case is before the Court on the Joint Motion for Approval of

Settlement and Dismissal of the Case With Prejudice (Doc. 33). On January 6, 2020,

the assigned United States Magistrate Judge issued a Report and Recommendation

(Doc. 35) recommending that the Motion be granted, the FLSA Settlement Agreement

(Doc. 33-1) be approved, and the action be dismissed with prejudice.

      No party has filed an objection to the Report and Recommendation, and the

time in which to do so has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b);

M.D. Fla. R. 6.02(a).

      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 35), it is hereby

      ORDERED:

      1.     The Report and Recommendation of the Magistrate Judge (Doc. 35) is

ADOPTED as the opinion of the Court.
        2. The Joint Motion for Approval of Settlement and Dismissal of the Case With

Prejudice (Doc. 33) is GRANTED.

        3. The case is DISMISSED with prejudice.

        4. The Clerk shall close the file.

        DONE and ORDERED at Jacksonville, Florida, this 22nd day of January,

2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

Copies to:

Honorable Mac R. McCoy
United States Magistrate Judge

Counsel of Record




                                             - 2 -
